UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
LIVI MARIBEL REVOLORIO ;
RODRIGUEZ,
Plaintiff, :
v ‘ ORDER
BHAVI SPRING VALLEY L.L.C. d/b/a
Quality Inn, Spring Valley Nanuet, and 19 CV 11287 (VB)
BHAVI HOTEL L.L.C. d/b/a Quality Inn,
Spring Valley Nanuet,
Defendants. :
wenenee a= x

 

 

The Court has reviewed the parties’ proposed Civil Case Discovery Plan and Scheduling
Order. (Doc. #27). The Court will sign and separately docket that Order.

The Court will hold a case management conference on August 5, 2020, at 2:30 p.m.

The telephonic initial conference scheduled for March 20, 2020, at 9:30 a.m., is
cancelled. To be clear, the Court will not hold the initial conference as scheduled.

Dated: March 19, 2020
White Plains, NY

SO ORDERED:

WU

Vincent L. Briccetti
United States District Judge

 

 
